DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/4/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “fourth peripheral seal” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. The drawings filed 8/3/2020 are considered new matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vangeldal-Nielsen (US 6,702,461) in view of Sanni et al. (US 3,510,054), Furuta et al. (JP 11147542) and Weder et al. (6,185,903).
Regarding claim 1, Vangedal-Nielsen discloses a packaged solid food product in liquid comprising: a solid food product in a liquid (Fig. 13-17, 80); a package comprising a plurality of liquid-passage openings (Fig. 14; col. 18, ll. 38-54); and wherein the package comprising a plurality of liquid-passage openings comprises front and rear 
Sanni, which is drawn to a package, discloses a line of weakness (30, 30’) having a sinusoidal (wave) shape in each front and rear panel which are substantially coincident and extend laterally the width of each panel; a continuous interior seal (46) positioned between the lines of weakness which seals the front panel to the rear panel and extends laterally the width of the panels; and a first removable portion (at 36) which separates at the first lines of weakness and creates a plurality of liquid-passage openings (50). See Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute portion (Fig. 14, at 74) of Vangedal-Nielsen for the line of weakness and an interior seal of Sanni in order to facilitate the detachment of the removable portion, and to better control the drainage of the liquid and prevent any unwanted damage to the bag at the drainage points of the bag. 
Furuta, which is drawn to a package, discloses a first tear-initiation feature (6’) positioned below lines of weakness (7): and a second removable portion (at 7’) which separates at the tear-initiation feature to create a singular opening when a first removable portion has been removed from the package. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having  in order to completely open the package if desired. 
Moreover, in the case that Vangedal-Nielsen does not disclose a sinusoidal shape; Weder, which is also drawn to a package, discloses using various lines of weakness that include a sinusoidal shape. See Figs. 2C. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the line of weakness of Vangedal-Nielsen be in a sinusoidal shape, as disclosed by Weder, in order to facilitate the continuous and smooth tearing of the line of weakness. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use such a shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 2, the lines of weakness are continuous, insofar as claimed. 
Regarding claim 3, the lines of weakness are intermittent. See Fig. 1.  
Regarding claim 4, the tear-initiation feature is a notch in a peripheral edge of the package. See Furuta, Fig. 2.
Regarding claim 5, Vangedal-Nielsen, as modified above, discloses what can be a second tear-initiation feature (6). See Furuta, Fig. 2. 
Regarding claim 7, the tear-initiation feature is a second line of weakness (7’) in each front and rear panel which are substantially coincident. See Furuta, Fig. 2.

Regarding claim 9, the continuous interior seal is a heat seal. See Sanni; col. 2, ll. 20-25.
Regarding claims 10-12 and 14, Vangedal-Nielsen, as modified above, sufficiently discloses the claimed invention. Additionally in regards to claims 10 and 11, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have such shapes, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 15, Vangedal-Nielsen does not disclose the materials claimed. Furuta discloses panels comprises a film having a barrier layer formed from a material selected from the group consisting of polyimide, ethylene vinyl alcohol copolymer, polyvinyl chloride, polyvinylidene chloride, glass, metal foil, metal oxide coated film, thermoplastic polyurethane, polyethylene terephthalate copolymer and combinations thereof. See f[0016]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the materials as disclosed by Furuta for the panels of Vangedal-Nielsen in order to have a strong yet flexible package. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was See In re Leshin, 125 USPQ 416.
Regarding claim 16, Vangedal-Nielsen discloses the package can have a fourth peripheral seal. See Figs. 14-17. 
Regarding claim 18, Vangedal-Nielsen, as modified above, discloses the claimed invention except for the burst strength. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed burst strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 19, Vangedal-Nielsen does not disclose a standing configuration. Furuta discloses the package having a stand-up pouch configuration. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a peripheral edge of Vangedal-Nielsen for that of Furuta’s in order to allow the bag to stand alone.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vangedal-Nielsen, Sanni et al., Furuta et al., and Weder et al. as applied above in further view of Gates (US D464,257).
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vangedal-Nielsen, Sanni et al., Furuta et al., and Weder et al. as applied above in further view of Bentz (US 2017/0190492).
Regarding claim 2, in the case that Vangedal-Nielsen, as modified above, does not disclose the lines of weakness being continuous, Bentz discloses such lines of weakness. See ¶[0052]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the lines of weakness of Vangedal-Nielsen, as modified above, be continuous, as disclosed by Bentz, in order to facilitate tearing. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vangedal-Nielsen, Sanni et al., Furuta et al., and Weder et al. as applied above in further view of Stanley et al. (US 2013/0294711).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but are moot in view of the new grounds of rejection. Applicant should note, however, that drawings filed 5/4/2021 and 8/3/2020 are not entered as they contain new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734